Citation Nr: 0511564	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression to 
include as secondary to service-connected residuals of a 
laceration of the right middle finger.  

2.  Entitlement to an increased (compensable) evaluation for 
status post laceration of the right (major extremity) middle 
(third) finger.  


REPRESENTATION


Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, L.D. and D.D.



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran has 1 year, 9 months, and 24 days of credited 
active duty from an original period of September 1971 to May 
1974, as a result of a conviction by Special Court Martial.  
See Board Remand Introduction sections, July 2004, June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of July 1999 and August 2001 decisions of 
the Department of Veterans' Affairs (VA), Regional Office 
(RO) located in Detroit, Michigan.  

In July 1999 the RO denied entitlement to an increased 
(compensable) evaluation for residuals of a laceration of the 
right middle finger.  In August 2001 the RO denied 
entitlement to service connection for depression including as 
secondary to service-connected residuals of a right middle 
finger laceration.  

The veteran's sworn testimony was obtained both at hearings 
conducted by a Decision Review Officer at the RO in March 
2001, and before the undersigned Veterans Law Judge sitting 
at the RO in October 2002.  Transcripts of both hearings are 
contained in the claims file.  

The Board remanded the claims on appeal in June 2003 and in 
July 2004 for further development and adjudicative action.  

In January 2005, the RO most recently affirmed the 
determinations previously entered, and the case was returned 
to the Board for further appellate review.  




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims of service 
connection and an increased rating on appeal, obtained all 
relevant and available evidence identified by him, and 
provided him the opportunity for a full, complete and 
appropriate VA medical examinations.  

2  Depression was not shown in service or for many years 
thereafter.

3.  The competent and probative evidence of record 
establishes that the veteran does not have depression which 
has been related to service on any basis.

4.  The probative and competent evidence of record 
establishes that depression is not causally related to 
service-connected residuals of a laceration of the right 
middle finger on any basis.

5.  The objective medical evidence demonstrates a status post 
laceration of the right middle finger manifested by a 
superficial scar, 3-cm. long, running vertically on the volar 
aspect of the middle finger, from near the distal crease to 
the middle of the proximal phalanx, with no adhesion, no 
tenderness, no swelling, and no tendon involvement, with no 
other identified residual found on repeated examinations.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by action 
service, and is not proximately due to, the result of, or 
aggravated by service-connected residuals of a laceration of 
the right middle finger; nor is depression proximately due 
to, the result of, or aggravated by service-connected 
residuals of a laceration of the right middle finger.  38 
U.S.C.A. §§ 1100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2004).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of laceration of the right middle finger are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5254, 5226, and 7802-7804 (2001 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus. Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology. 
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

Increased Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  


Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Of particular application in this case, both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses, are to be avoided. 38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of ratings with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  (f) Pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". See 38 
C.F.R. § 4.6.  The use of descriptive terminology such as 
"mild" by medical examiners, although relevant, is not 
dispositive of an issue. All evidence must be evaluated. See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the appellant's favor. 38 C.F.R. § 4.3.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  (Emphasis added).  

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent. With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1): The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion. 
Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive. Diagnostic Code 5003.  (Emphasis added).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994). The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

The veteran's service- connected right middle finger 
laceration is rated under the provisions of the Rating 
Schedule at 38 C.F.R. Part 4 Diagnostic Code 5226. Under 
Diagnostic Code 5226 ankylosis of the middle finger is 
assigned a 10 percent evaluation and is the highest rating 
available with either favorable or unfavorable ankylosis.  

Extremely unfavorable ankylosis of the middle finger warrants 
a rating under Diagnostic Code 5154, which pertains to 
amputations of a finger.

Under Code 5154, a 10 percent evaluation contemplates 
amputation of the middle finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto. A 
20 percent rating requires amputation of the middle finger 
with metacarpal resection-more than one-half of the bone 
lost.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992). In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation. Ankylosis of 
both the MP and PIP joints, even though each is individually 
in favorable position, will be rated as unfavorable 
ankylosis. When only one joint of a digit is ankylosed or 
limited in motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Multiple Fingers: Favorable Ankylosis, Note 3 (2004).  

The Board notes that notice of amendments to the rating 
provisions relating to ankylosis of the fingers has been 
published recently, with the effective date of the changes 
being established as of August 26, 2002.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  

The Board notes that when regulations are changed during the 
course of a veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date. VAOPGCPREC 3-00.  

Under Diagnostic Code 5154, the current 10 percent evaluation 
is assigned for the amputation of the middle finger, without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, for both major and minor extremities.  
However, a higher evaluation is not available under this Code 
provision.  Therefore, an increased schedular rating is not 
warranted under Diagnostic Code 5154, the Code provision 
under which this disability is usually evaluated.  

The Board has additionally noted, however, that a 10 percent 
disability rating is warranted for superficial scars which 
are shown to be poorly nourished and with repeated 
ulceration, under 38 C.F.R. § 4.118, Code 7803; or that they 
be tender and painful on objective demonstration, 38 C.F.R. § 
4.118, Code 7804.  Scars may also be rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Code 7805.  

However, all of the above Code provisions allow for the 
assignment of no more than a 10 percent evaluation for 
painful or disfiguring scars, in the absence of a 
demonstration of limitation of motion.  Though it was not 
specifically stated on the VA examination reports that the 
veteran's right middle fingertip scar was itself tender, 
numbness and pinprick sensation of the tip of the finger was 
noted, so as to warrant a 10 percent evaluation, as 
contemplated by the VA's Schedule.  

Accordingly, however, no basis for an evaluation in excess of 
10 percent is available without a showing of limitation of 
motion of the finger.  As this was neither reported nor shown 
on repeated VA examinations, the Board can find no schedular 
basis for an evaluation in excess of 10 percent with 
application of the above, additional Code provisions 
regarding scars.  

Under the rating criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck warranted a 
noncompensable evaluation when slight, 10 percent when 
moderate or disfiguring, 30 percent when severe especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, and 50 percent with complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118; 
Diagnostic Code 7800 (effective prior to August 30, 2002).


Effective August 30, 2002, disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrant an 80 percent 
evaluation; with four or five characteristic of disfigurement 
a 50 percent evaluation, with two or three characteristics of 
disfigurement a 30 percent evaluation. 38 C.F.R. § 4.118; 
Diagnostic Code 7800 (effective August 30, 2002).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial. 
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating. Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling. If deep acne (deep 
inflamed nodules and pus- filled cysts) affects 40 percent or 
more of the face and neck, a 30 percent rating is warranted. 
In the alternative, the disability can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability. 38 C.F.R. § 
4.118, Diagnostic Code 7828 (effective August 30, 2002).

Prior to August 30, 2002, a 10 percent rating may be assigned 
for a scar that is poorly nourished with repeated ulceration, 
or a scar that is tender and painful on objective 
demonstration. A rating may also be assigned for a scar that 
is otherwise causative of limitation of function. 38 C.F.R. § 
4.118; Diagnostic Codes 7803, 7804, 7805 (effective prior to 
August 30, 2002).

Under Diagnostic Code 7803, superficial, unstable scars are 
rated as 10 percent disabling. Note (1) under the Code 
describes an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) describes a superficial scar as one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination are to be rated as 10 percent 
disabling. Note (1) describes a superficial scar as one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective August 30, 2002).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim of service connection for depression.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim of entitlement to a 
compensable rating for residuals of a laceration of the right 
middle finger in March 1999, and his claim of service 
connection for depression was received in March 2001.  The RO 
issued notice to him of VA's duty to assist and other VCAA 
responsibilities in a letter dated in July 2004.  

Although the July 2004 letter was issued after the denials of 
the claims of service connection and for an increased 
ratings, the latter was issued before each of the claims were 
reconsidered on a de novo basis in a January 2005 
supplemental statement of the case (SSOC).  As such, the 
timing of the VCAA notice comports with the CAVC's holding in 
Pelegrini, supra.  

The substance of July 2004 VCAA notice is satisfactory as 
well.  Specifically, the July 2004 VCAA letter advised the 
veteran of his need to identify or submit evidence, primarily 
medical opinion evidence, of depression which is due to 
service or an incident in service.  This notice also informed 
him that VA would attempt to obtain any evidence that he 
identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claim on appeal, and the record 
shows that the RO obtained both VA and private medical 
evidence from various sources.  In January 2005, the veteran 
advised the RO that he has no additional evidence to submit 
and that a decision should be given in this case as soon as 
possible.  

The RO also provided him with a toll-free telephone number 
should he require additional information or answers to 
questions relevant to his claims.  There is no report of 
contact to indicate that he called with any question 
regarding this notice; no reply is of record.  

The Board concludes that the January 2005 SSOC and prior 
decisions and notices and statement of the case and prior 
SSOC's advised the veteran of the evidence considered and the 
reasons and bases for the denial of each of his two claims on 
appeal.  

The January 2005 SSOC advised the veteran of all appropriate 
regulations governing entitlement to service connection for a 
chronic acquired psychiatric disorder, as well as entitlement 
to a compensable evaluation for status post laceration of the 
right middle finger, including a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the August 2004 SSOC.  As such, VA has obtained all 
relevant records in support of his claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim of service connection for depression 
and a compensable evaluation for residuals of a laceration of 
the right middle finger, has been completed within VCAA.  


Service Connection

The veteran seeks service connection for depression either as 
directly due to service or as secondary his service-connected 
residuals of a laceration of the right middle finger.  

He has not made specific assertions in support of his claim, 
despite repeated efforts on the part of the RO and the Board 
that he do so.  The veteran has not asserted that he was ever 
treated for any mental illness while in service.  Rather, his 
only assertion comes in the form of his substantive appeal of 
March 2002, wherein he asserts that he was "hit by 
electricity through his hand," and that just thinking about 
this episode causes him to be "depression and makes [him] 
use drugs."  The veteran explains that he is depressed all 
of the time, "even when I don't use cocaine," and that 
"some part" of his depression is service related.  

Service medical records show that the veteran was seen on May 
17, 1972 with a laceration of the third digit (middle finger) 
of the right hand, sustained while he was turning on a light 
switch.  There was no tendon involvement, and the wound was 
sutured.  No additional reference to the wound is contained 
in the veteran's service medical records, including no 
reference to his having been electrocuted.  Additionally, 
service medical records are silent as to any depression or 
mental difficulty, including on examination at separation 
from service in May 1974, resulting from the light switch 
incident or any other incident.  

All of the evidence of record, including the veteran's own 
statements, show no depression or any other psychiatric 
disorder in service.  

The post service medical evidence shows no psychosis to a 
compensable degree during the first post service year so as 
to warrant the application of the presumption of service 
connection.  

That is, the preponderance of the evidence of record-
primarily medical, shows no current depression which may be 
related to the veteran's prior service.  

Rather, the veteran is shown, by his own statements and by 
psychiatric treatment records dated from 1990 to 2003, to 
have received treatment for a mood or major depressive 
disorder following a May 1991 post-service traumatic brain 
injury when he was assaulted while in a drug-induced state.  
Hospital treatment records of June 1991 show that he tested 
positive for cocaine upon admission after having been 
assaulted the month before.  Other private and VA examiners 
have diagnosed the veteran with a substance abuse-induced 
mood disorders, with depressive features, a schizoaffective 
disorder, mixed or depressed type, with crack cocaine 
dependence, none of which are at issue for the purpose of the 
current appellate review.  

There is no evidence of record which supports the veteran's 
theory that his depression is the result of service, or an 
incident therein.  See private hospital treatment record and 
medical history, June 1991; private mental health and 
rehabilitation treatment records dated September 1994 to 
January 2000; VA neuropsychiatric examination reports of 
October 1999, July 2001, and April 2003, as well as VA 
psychiatric treatment records of July and August 1994.  

It is noted that initial VA treatment records of July and 
August 1994 show the notation of the veteran's reported 
history of three years of daily crack cocaine abuse, with 
specific notation of the veteran's recent onset of feelings 
of depression and suicide for the past two weeks prior to his 
admission on July 12, 1994.  

The salient point is that the objective, clinical evidence of 
record is uniformly against the claim on appeal, and weighs 
heavily against the veteran's unsupported assertions of a 
reported medical history contradicted by a documented 
clinical history.  

The veteran's statements on appeal which contradict his 
clearly documented clinical history are of little probative 
value.  See Pond v. West, 12 Vet. App. 341 (1999).  

The CAVC has stated that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given 
the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
With regard to the weight to assign to medical opinions, the 
CAVC has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (CAVC affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
(CAFC) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In denying the claim on appeal, the Board does not question 
the veteran's belief that he may have had feelings of 
depression in service, or within a year thereafter, including 
as a result of cutting his right middle finger while turning 
on a light switch in 1972.  Even assuming that he had 
feelings of depression in service or within a year 
thereafter, neither direct service connection nor a 
presumption of service connection would apply as such 
evidence falls short of any showing of a chronic depression 
in service, or a diagnosis of a psychosis to a compensable 
degree within a year of separation from service within the 
meaning of 38 C.F.R. § 3.307.  

Similarly, the lay opinion statements of the veteran provides 
no basis for the grant of the claim, since he is competent to 
provide evidence of observable symptoms only, but is not 
competent to attribute any symptom of depression to a given 
diagnosis.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
See VA records of July and August 1994, as well as VA 
examinations of 1999 to April 2003.  

The objective medical evidence of record shows that the 
veteran has depression, no credible evidence of record links 
such psychiatric disorder to the veteran's prior service on 
any basis, or to his service-connected middle finger 
laceration on a secondary basis to include aggravation. 

The clinical evidence of record weighs heavily against the 
claim of direct and secondary service connection on appeal.  
The preponderance of the evidence is against finding that 
depression is due to service or secondary to the service-
connected right finger disability.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990). Accordingly, service 
connection for a chronic acquired psychiatric disorder is 
denied.  


Rating of Right Middle Finger

The RO denied assignment of an increased (compensable) rating 
for the veteran's service-connected residuals of a right 
middle finger laceration under the provisions of the VA's 
Rating Schedule at 38 C.F.R. Part 4 Diagnostic Code 5226, 
citing a lack of any clinical finding of ankylosis.  

Under Diagnostic Code 5226, ankylosis of the middle finger is 
assigned a 10 percent evaluation-the highest rating 
available with either favorable or unfavorable ankylosis.  

The veteran asserts, in his August 1999 notice of 
disagreement, that his right middle finger is crooked, 
painful and numb.  

VA X-ray studies of June 1999 and April 2003 are negative for 
any abnormality of the right middle finger.  Sensory 
electromyographic (EMG) testing conducted on VA examination 
of June 1999 was negative for any pathology of the right 
middle finger which could be related to the veteran's 
complaint of right middle finger numbness.  

Repeated VA physical examinations of the veteran's right 
middle finger, both in June 1999 and April 2003, show a 
normal appearing right hand, without any deformity or 
swelling of the right middle finger.  The veteran is able to 
bring the fingertip to his palm.  Full and normal range of 
motion of the right middle finger was noted on examination in 
June 1999, with 90 degrees of motion of both the distal 
interphalangeal (DIP) joint and proximal interphalangeal 
joint.  Normal range of motion of the PIP joint was noted on 
examination in April 2003, with 80 degrees of motion of the 
DIP at that time.  

The Board is of the opinion that the recent 10-degree loss of 
motion of the DIP joint of the right middle finger does not 
more closely approximate ankylosis of the digit under 
Diagnostic Code 5226 or amputation under 5154.  The rationale 
for such a conclusion is that the veteran simply is not shown 
to meet the criteria for ankylosis or amputation by the 
clinical medical evidence of record.  For definition of 
ankylosis, see Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing Dorland's Illustrated Medical Dictionary (27th ed. 
1988) at 91); see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The veteran also has normal range of motion of the 
PIP joint, with near normal range of motion of the DIP joint 
of the right middle finger.  Accordingly, it is not 
appropriate to rate his finger approximate to amputation 
under Diagnostic Code 5154.  

The April 2003 VA examiner notes a "superficial" 3 cm. long 
scar, which runs vertically on the volar aspect of the middle 
finger, from near the distal crease to the middle of the 
proximal phalanx.  However, the examiner was of the medical 
opinion that there was no adhesion, no tenderness, no 
swelling, and no tendon involvement.  Additionally, the 
examiner specifically expressed the opinion that there was no 
other identified residual.  

The Board has also considered the availability of a higher 
rating based on the demonstrated scar.  However, the 
veteran's 3-cm. scar of the right middle finger is not shown 
to meet any of the former or revised criteria for a 10 
percent rating for various scars under Diagnostic Codes 7800 
through 7805.  Specifically, the veteran's 3-cm. scar is not 
shown to be of an area of 144 square inches or more under 
former Diagnostic Code 7802, it is not shown to be an 
unstable scar under former Diagnostic Code 7803, or a painful 
scar under former Diagnostic Code 7804.  

Similarly, the veteran's right middle finger scar has none of 
the characteristics of disfigurement under the revised 
criteria for scars.  With no clinical evidence of a painful, 
disfiguring, or unstable scar, and with no evidence of any 
ankylosis of the right middle finger, or significant 
limitation of motion, and with no arthritis on repeated VA X-
ray studies, and no objectively demonstrated numbness of the 
finger on EMG testing, the unavoidable conclusion is that the 
criteria for the assignment of a compensable 10 percent 
rating are not met under all applicable VA laws and 
regulations. 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against both of the claims on 
appeal, as set forth above; therefore, reasonable doubt is 
not for application.  


ORDER

Entitlement to service connection for depression to include 
as secondary to service-connected residuals of a laceration 
of the right middle finger, is denied.  


Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the right middle (third) finger, 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


